DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2021 has been entered.
 
Claim Status
Claim 1 has been amended; support for the amendment can be found in Fig. 4 and [0037-0039] of the instant specification.
Claims 6-8 are newly added; support for these claims can be found in [0037-0039] of the instant specification.
Claims 1-8 have been examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (KR20040055423A, machine translation used for rejection below), hereinafter Oh, in view of Sakai et al. (US-20020150816-A1), hereinafter Sakai, and further in view of Iseki et al. (US-20130052460-A1), hereinafter Iseki.

Regarding claim 1, Oh discloses a nonaqueous electrolyte secondary battery (“lithium ion polymer battery”; [0035]; Fig. 1) comprising: a wound electrode assembly ([0035]; Fig. 1; element 11) in which a positive electrode ([0035]) and a negative electrode ([0035]) are wound ([0035]) with at least one separator ([0035]) interposed therebetween ([0035]), 

wherein the positive electrode ([0035]) includes a belt-shaped positive electrode collector (“current collector 41”; [0037]; Fig. 4; element 41) and a positive electrode lead (“lead 47”; [0037]; Fig. 4; element 47) bonded (“welded”; [0037]) to the positive electrode collector (41), 

first (“first tape 45”; [0038]; Fig. 4; element 45) and second insulating tapes (“second tape 46”; [0038]; Fig. 4; element 46),



    PNG
    media_image1.png
    503
    290
    media_image1.png
    Greyscale


the second insulating tape (46) is adhered to a second facing region (Fig. 4; region of 47 facing 46) on a second side (Fig. 4; side of 47 facing 46) opposite the first side of the positive electrode lead (47), 

the second insulating tape (46) is interposed between the positive electrode collector (41) and a non- extension portion of the positive electrode lead (47), 

the non-extension portion overlapping the positive electrode collector (41) in a direction perpendicular to the axial direction of the electrode assembly (11), 



Sakai discloses a nonaqueous electrolyte secondary battery ([0016]; Fig. 1) with a wound electrode assembly (“spirally coiled”; [0016]) comprised of a cathode, separator and anode laminated consecutively ([0016]), wherein the cathode comprises a belt-shaped (“strip-shaped”; [0016]) cathode collector ([0017]) and a positive electrode lead ([0017]) bonded (“mounted”; [0017]) to the positive electrode collector.


    PNG
    media_image2.png
    824
    456
    media_image2.png
    Greyscale
Sakai further discloses wherein the negative electrode (3) and separator (4) are larger than the positive electrode (2) in an axial direction (Fig. 1; “width-wise”; [0035]).


Sakai discloses that by providing a larger negative electrode and separator, lithium ions are prevented from precipitating from the cathode, obstructing the charging/discharging reaction, and impeding the battery’s cyclic characteristics ([0035-0036]). 




    PNG
    media_image3.png
    553
    564
    media_image3.png
    Greyscale
Further, by this modification, modified Oh would disclose wherein the first (45) and second (46) insulating tapes are adhered to, of an extension portion (annotated Fig. 4; element E) of the positive electrode lead (47) extending past one end of the positive electrode collector (41) in an axial direction (annotated Fig. 4; element A) of the electrode assembly (11), at least a range (annotated Fig. 4; element E) facing the negative electrode (annotated Fig. 4) with the separator (annotated Fig. 4) interposed therebetween (annotated Fig. 4).

Modified Oh still fails to disclose wherein each of the first and second insulating tapes includes a base material layer, an adhesive layer, and an inorganic particle-containing layer formed between the base material layer and the adhesive layer, and the inorganic particle-containing layer contains 20 percent by weight or more of inorganic 2Application No.: 16/086,170Docket No.: P180889US00 particles with respect to the weight of the inorganic particle-containing layer.  

Iseki discloses an insulating tape (Fig. 1; element 4) including a base material layer (Fig. 1; element 1), an adhesive layer (Fig. 1; element 3), and an inorganic particle-containing layer (Fig. 1; element 2) formed between the base material layer (1) and the adhesive layer (3, [0071]), and the inorganic particle-containing layer contains 20 percent by weight or more of inorganic particles with respect to the weight of the inorganic particle-containing layer (see mixing ratio, [0056]); 

    PNG
    media_image4.png
    230
    813
    media_image4.png
    Greyscale


wherein the thickness of the inorganic particle-containing layer is 0.1 to 5 µm (see thickness, [0084]); wherein the content of the inorganic particles is less than 30 percent by weight with respect to the weight of the insulating tape other than the adhesive layer ([0056], [0075], [0084]); wherein the content of the inorganic particles is 33 to 60 percent by weight with 

Regarding claim 2, modified Oh discloses all claim limitations of the present invention as set forth above. Modified Oh (i.e. Iseki) further discloses wherein the content of the inorganic particles is 33 to 60 percent by weight with respect to the weight of the inorganic particle-containing layer (see mixing ratio, [0056]).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, the instantly claimed range is obvious over the disclosure of modified Oh.
	

Regarding claim 3, modified Oh discloses all claim limitations of the present invention as set forth above. Modified Oh (i.e. Iseki) further discloses wherein the thickness of the inorganic particle-containing layer is 0.1 to 5 µm (see thickness, [0084]).

In re Malagari, 182 USPQ 549.

Regarding claim 4, modified Oh discloses all claim limitations of the present invention as set forth above. Modified Oh (i.e. Iseki) further discloses wherein the content of the inorganic particles is less than 30 percent by weight with respect to the weight of the insulating tape other than the adhesive layer ([0056], [0075], [0084]).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, the instantly claimed range is obvious over the disclosure of modified Oh.

Regarding claim 5, modified Oh discloses all claim limitations of the present invention as set forth above. Modified Oh (i.e. Iseki) further discloses wherein the base material layer is formed of a polyimide as a primary component (see polyimide, [0072]).

Regarding claim 6, modified Oh discloses all claim limitations of the present invention as set forth above. Modified Oh further discloses that “the first tape 45 and the second tape 46, … 

Modified Oh does not explicitly disclose where the first and second insulating tapes protrude from the first and second facing regions, respectively, to two sides 3Application No.: 16/086,170Docket No.: P180889US00of the positive electrode lead in a width direction thereof, and protrusion portions of the first and second insulating tapes are bonded to each other.  However, as the tapes of Oh are directed to preventing short-circuiting at the electrode lead, it would have been obvious to one of ordinary skill in the art to have connected the first and second tapes where they overlap such that the side surfaces of the electrode lead in the width direction were covered. In doing so, one of ordinary skill would have reasonably expected to inhibit short-circuiting at the electrode lead, as leaving the tapes unbonded and part of the side surfaces of the electrode lead uncovered would have increased the risk of short-circuiting at the electrode lead, a result directly opposed to Oh’s stated objective.


Regarding claim 7, modified Oh discloses all claim limitations of the present invention as set forth above. Modified Oh further discloses wherein at a proximal end (annotated Fig. 4; element P) of the extension portion (E), side surfaces of the positive electrode lead (47) are covered with the first (45) and second (46) insulating tapes.  

Modified Oh does not explicitly disclose “along a thickness direction”.  However, as the tapes of Oh are directed to preventing short-circuiting at the electrode lead, it would have been obvious to one of ordinary skill in the art to have connected the first and second tapes where they 


    PNG
    media_image1.png
    503
    290
    media_image1.png
    Greyscale
Regarding claim 8, modified Oh discloses all claim limitations of the present invention as set forth above. Modified Oh further discloses wherein the first side (side of lead 47 facing first tape 45) of the positive electrode ([0035]) faces a winding core side (“winding the first tape 45 together with the separator”; [0039]) of the wound electrode assembly (11), and the second side side of lead 47 facing second tape 46) of the positive electrode ([0035]) faces a winding outer side (“winding the first tape 45 together with the separator”; [0039]) of the wound electrode assembly (11).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253.  The examiner can normally be reached on M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Laios can be reached on (571) 272-9808.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        


/Magali P Slawski/Primary Examiner, Art Unit 1721